UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 29, 2015 iShares ® Silver Trust (Exact name of registrant as specified in its charter) New York 001-32863 13-7474456 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (415)670-2000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. On October 29, 2015, iShares® Delaware Trust Sponsor (“IDTS”), sponsor of iShares® Silver Trust, appointed Paul Lohrey as Chief Executive Officer and President of IDTS, effective November 10, 2015. He will continue his position as a Director of IDTS. Mr. Lohrey, CFA, 52, became a principal of IDTS in April 2014 and performs supervisory and managerial functions. Mr. Lohrey joined BlackRock, Inc., a global asset management firm, as a Managing Director in June 2010. Prior to joining BlackRock, Inc., Mr. Lohrey served as Chief Investment Officer, Europe for The Vanguard Group, an asset management firm, from October 2008 to May 2010. He also held various positions in equity and fixed income portfolio management while at Vanguard from August 1994. Mr. Lohrey earned a Bachelor of Arts degree in economics from Duke University in 1984 and an MBA in Finance from the University of Chicago in 1986. Mr. Lohrey will replace Patrick Dunne, who will resign from his offices of Chief Executive Officer and President of IDTS, effective November 10, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 30, 2015 iShares ® Silver Trust* By: iShares® Delaware Trust Sponsor LLC By: /s/ Jack Gee Name: Jack Gee Title: Managing Director By: /s/ Raymund Santiago Name: Raymund Santiago Title: Director * The registrant is a trust. The individual specified above is signing in his or her capacity as an officer and/or authorized signatory of iShares ® Delaware Trust Sponsor LLC, the sponsor of the trust.
